Opinión concurrente emitida por el
Juez Asociado Señor Rebollo López,
a la cual se une la Juez Asociada Señora Naveira de Rodón.
Estimamos correcta la sentencia que el Tribunal emite en el día de hoy en el presente caso; esto es, entendemos acertada la determinación mayoritaria a los efectos de que el presente caso adolece del defecto de parte indispensable. Ello no obstante —y en atención a las expresiones suscri-tas por dos (2) de los Jueces de este Tribunal, en la opinión disidente, págs. 497-498, que emiten, a los efectos de que “de acuerdo con los parámetros constitucionales y legales prevalecientes, las peculiaridades de este caso configuran una incautación temporal que exige compensación” (énfa-sis en el original)— nos vemos en la obligación de expresar-nos al respecto. Ello con el propósito de evitar confusión a nivel de instancia y en la clase togada.
La errada opinión de estos dos (2) integrantes del Tribunal es perfectamente comprensible y explicable. La misma se debe, en primer lugar, a que éstos —aparente-mente sin darse cuenta de ello— interpretan erróneamente las decisiones que sobre la materia ha emitido el Tribunal Supremo de los Estados Unidos; decisiones que nos obligan y mediante las cuales dicho Alto Foro ha establecido unas guías o parámetros de índole general que, en ocasiones, *464resultan difíciles de entender y aplicar.(1) En segundo tér-mino, dichos compañeros Jueces aplican erróneamente a los hechos del presente caso nuestra propia jurisprudencia.
hH
En Loretto v. Teleprompter Manhattan CATV Corp., 458 U.S. 419, 439 (1982), el Tribunal Supremo de los Estados Unidos estableció la norma a los efectos de que la ocurren-cia de una ocupación física de propiedad privada por parte del Estado siempre conlleva la configuración de una “incau-tación”, tan extensa como la ocupación acaecida, indepen-dientemente del hecho de que ésta responda a algún inte-rés legítimo del Estado o de que su impacto económico sobre la propiedad privada fuera mínimo. Dicho de otra manera, “ocupación física” equivale a “incautación”, lo cual conlleva necesariamente la obligación constitucional del Estado de pagar una “justa compensación” por la “incautación” efectuada. Armstrong v. United States, 364 U.S. 40, 49 (1960); Emdas. II y XIV, Const. EE. U.U., L.P.R.A., Tomo 1.
En 1986 el Tribunal Supremo de los Estados Unidos se enfrentó, y resolvió —en First Lutheran Church v. Los Angeles County, 482 U.S. 304 (1987)— la interrogante de si la Quinta Enmienda de la Constitución de los Estados Uni-dos, ante, según incorporada y aplicada a los estados a través de la Décimocuarta Enmienda de dicha Constitu-ción, ante, requiere el pago de “justa compensación” en aquellas situaciones en que ha ocurrido una “incautación” que es meramente “temporal”. La contestación fue en la afirmativa-, esto es, se resolvió que si efectivamente ha ocu-*465rrido una “incautación” de propiedad privada por parte del Estado, poco importa —a los fines de la obligación de tener que compensar por ello— que dicha “incautación” haya sido de índole “temporal”. Resulta necesario enfatizar el hecho de que en el citado caso de First Lutheran Church v. Los Angeles County, el Supremo federal no resolvió, en re-lación con los hechos de dicho caso, cuándo es que la actua-ción del Estado efectivamente constituye una “incauta-ción”; esto es, simplemente se limitó a “establecer” la modalidad o concepto de la “incautación temporal”.
Durante ese mismo término (1986-1987), el Tribunal Supremo federal resolvió el caso de Nollan v. California Coastal Comm’n, 483 U.S. 825 (1987); caso cuyos hechos, si bien no son iguales a los del recurso que ocupa nuestra atención, son similares a los de éste. Examinémoslos. En 1982, James y Marilyn Nollan sometieron ante la Comi-sión Costera de California (la Comisión) una solicitud de permiso para construir una casa en un solar de su propiedad.(2) La Comisión concedió el permiso solicitado sujeto a la condición de que los Nollan consintieran a la creación de una servidumbre de paso (public easement to pass) a lo largo de una franja de su playa, delimitada ésta por la línea de marea alta, de un lado, y del otro por una muralla de ocho (8) pies de altura que separaba la porción de playa de la finca de los Nollan del resto de su terreno.(3) Los Nollan impugnaron judicialmente la condición im-*466puesta, alegando que violaba la cláusula de incautación de la Quinta y Décimocuarta Enmiendas de la Constitución federal, ante. El caso llegó, en última instancia, al Tribunal Supremo de los Estados Unidos.
Dicho Alto Foro federal —citando con aprobación las de-cisiones emitidas en Penn Central Transp. Co. v. New York City, 438 U.S. 104, 127 (1978), y en Agins v. Tiburon, 447 U.S. 255, 260 (1980)— expresó, en primer lugar, que cons-tituía norma reiterada que la regulación, mediante la im-posición de condiciones por el Estado, del uso de tierras privadas no constituye una “incautación” siempre que dicha regulación sustancialmente promueva, o fomente, in-tereses legítimos del Estado y la misma no niegue al dueño el uso viable económico de su propiedad. Por otro lado, y no obstante reiterar la norma establecida en Loretto v. Teleprompter Manhattan CATV Corp., ante —a los efectos de que la ocupación física permanente equivale a “incauta-ción”— el Tribunal se negó a aplicar la misma de manera automática, prefiriendo esbozar criterios adicionales con el propósito de que se pueda determinar cuándo se configura una “incautación” en situaciones en que el Estado, a dife-rencia de casos en que inicia la ocupación física, mera-mente responde a una solicitud de permiso de uso de una propiedad, condicionando la concesión del mismo a que el dueño, a su vez, consienta a una condición que conlleva la ocupación física de parte de su propiedad.
A esos efectos, y a nuestro juicio, el Tribunal Supremo federal estableció en Nollan v. California Coastal Comm’n, ante, págs. 834-837, la norma general siguiente:
La condición requerida para la concesión de un permiso de uso de terrenos, aun cuando pueda resultar en el equivalente a una ocupación física, no constituye una “incautación” (y por lo tanto no requerirá compensación) si:
a) La negación del permiso no constituye, per se, una “incau-tación”; ésto es, si el Estado puede válidamente negar el per-miso solicitado.
b) La condición impuesta sirve el mismo propósito de razón de estado que serviría la negación del permiso y este propósito *467de razón de estado, a su vez, es un fin legítimo. (Traducción nuestra.)
En Nollan v. California Coastal Comm’n, ante, el Tribunal dispuso del caso aplicando la segunda de las partes del íes£.(4) A juicio del Tribunal, la creación de una servidum-bre de paso a lo largo de la playa de los Nollan no guardaba relación alguna con el ñn que alegadamente perseguía el Estado: asegurar que habría vista a la playa desde la calle. Según tales circunstancias, el Tribunal resolvió que la con-dición impuesta como requisito para la concesión del per-miso solicitado no constituía un legítimo ejercicio del poder de razón de estado, sino un “out-and-out plan of extortion”, íd., págs. 838-839.
La última decisión del Tribunal Supremo de los Estados Unidos, en lo pertinente al tema ante nuestra considera-ción, lo es la emitida en Lucas v. So. Carolina Coastal Council, 505 U.S. 1003 (1992). Este caso presentó la con-troversia de si el poder del Estado para prohibir los usos de la propiedad privada que resulten nocivos a los demás exime al Estado del deber de compensar por reglamenta-ción del uso de terrenos que priva a su propietario de todo uso económico o productivo de los mismos. David Lucas, un desarrollador, era propietario de dos (2) lotes de terreno en la costa de Carolina del Sur cuando la Asamblea Legisla-*468tiva de ese estado aprobó el Beachfront Management Act, estatuto que prohibía la construcción de estructuras per-manentes en el área costera en que se encontraban sus parcelas. Lucas radicó una demanda en el foro estatal en la que admitió que el estatuto impugnado era un ejercicio vá-lido del poder de razón de estado, pero alegó que la prohi-bición impuesta bajo el mismo le privaba de todo uso eco-nómico de su propiedad y, por lo tanto, constituía una "incautación”. El tribunal de instancia falló a favor de Lucas luego de determinar que la reglamentación impuesta había dejado sus parcelas sin valor alguno. El Tribunal Supremo de Carolina del Sur, sin alterar esa determina-ción, revocó, apoyándose en Mugler v. Kansas, 123 U.S. 623 (1887).(5)
Citando con aprobación a Penn Central Transp. Co. v. New York City, ante, el Supremo federal recordó, de en-trada, que consistentemente se había negado a establecer reglas absolutas en la determinación de cuándo una regla-mentación puede constituir una “incautación”, señalando que esa es una determinación que debe hacerse caso a caso. El Tribunal, sin embargo, identificó dos (2) categorías de acción reglamentaria que requieren compensación, inde-pendientemente del fin o propósito que persigue el Estado al ponerlas en vigor. La primera de estas categorías aplica cuando el Estado ha realizado una ocupación física de pro-piedad privada. Lucas v. So. Carolina Coastal Council, ante, citando a Loretto v. Teleprompter Manhattan CATV Corp., ante. La segunda, en aquellas circunstancias ex-traordinarias y relativamente raras en que la actuación del Estado ha privado al titular dominical de todo uso econó-micamente beneficioso o productivo de su bien. Lucas v. So. Carolina Coastal Council, ante, citando, entre otros, a *469Agins v. Tiburon, ante, y a Nollan v. California Coastal Comm'n, ante.
Al analizar la validez del planteamiento del Estado, a los efectos de que no venía obligado a compensar por las consecuencias producidas por la reglamentación dirigida a prevenir los efectos nocivos del uso de propiedad privada, el Tribunal aclaró que la vieja doctrina de “usos nocivos o dañinos” era simplemente la precursora doctrinal del crite-rio contemporáneo de que la reglamentación del uso de tie-rra no constituye “incautación” si sirve para adelantar sus-tancialmente un fin o interés estatal legítimo y no priva de su uso económico. Habiendo, sin embargo, el tribunal inferior en el presente caso específicamente determinado que la reglamentación impugnada había causado que las parcelas de terrenos del demandante no tuvieran valor alguno, el Tribunal Supremo federal expresó que, bajo tales circuns-tancias, era aplicable la norma conforme a la cual se en-tiende configurada una “incautación” independientemente de que la reglamentación en cuestión adelante o no sustan-cialmente un fin estatal legítimo.
Como única excepción a esta norma, el Tribunal señaló:
Where the State seeks to sustain regulation that deprives land of all economically beneficial use, we think it may resist compensation only if the logically antecedent inquiry into the nature if the owner’s estate shows that the proscribed use interests were not part of his title to begin with. Lucas v. So. Carolina Coastal Council, ante, pág. 820.
En otras palabras, lo que el Tribunal Supremo federal resuelve en Lucas v. So. Carolina Coastal Council, ante, es que la reglamentación del uso de un bien que produzca el efecto de privar a su dueño de todo uso económico, equival-drá a una “incautación”, independientemente del interés legítimo que persiga el Estado, a menos que tal reglamen-tación no limite las prerrogativas dominicales reconocidas por el derecho civil patrimonial estatal. Esto es, si lo pro-hibido por la reglamentación está también prohibido por la *470ley de propiedad y estorbos estatal el efecto neto será que la reglamentación impuesta no estaría prohibiendo nada que no esté ya prohibido; por lo que siguiendo el viejo adagio de que a nadie le pueden quitar lo que no tiene, la reglamen-tación prohibitoria no podría producir “incautación” alguna. Esta, conforme al Tribunal Supremo federal, es una determinación que debe hacerse bajo el derecho esta-tal, razón por la cual el caso fue devuelto a los tribunales de Carolina del Sur. Dichos tribunales, como últimos intér-pretes del derecho de propiedad estatal, constituían, en opinión del Tribunal, el foro competente para determinar si se debía aplicar o no la mencionada excepción.
En resumen, y en lo pertinente, tenemos que conforme la jurisprudencia federal antes citada se entiende efec-tuada una “incautación” —la cual necesariamente conlleva la obligación del Estado de pagar una justa compensación, Armstrong v. United States, ante— en las siguientes situa-ciones: (1) cuando el Estado físicamente ocupa la propie-dad, Loretto v. Teleprompter Manhattan CATV Corp., ante; (2) cuando, no obstante no ocurrir una ocupación física de la propiedad, la acción del Estado tiene el efecto de privar a la propiedad de todo uso económico viable y productivo,(6) Lucas v. So. Carolina Coastal Council, ante, y (3) cuando la interferencia del Estado con el derecho de propiedad es excesiva (“goes too far”, Pennsylvania Coal Co. v. Mahon, 260 U.S. 393 (1922), decisión ésta que deberá hacerse caso a caso, Penn Central Transp. Co. v. New York City, ante, conforme al contenido específico del derecho patrimonial estatal, Lucas v. So. Carolina Coastal Council, ante, y to-mando en cuenta que tal interferencia nunca habrá de constituir una “incautación” si la misma fomenta un inte-rés estatal legítimo y no priva todo uso económico de la *471propiedad, Penn Central Transp. Co. v. New York City, ante; Lucas v. So. Carolina Coastal Council, ante.(7)
Debe enfatizarse el hecho, por otro lado, que en relación con cualesquiera de las tres (3) antes expuestas situaciones —en las cuales se entiende efectuada, o se determina que ha ocurrido una “incautación”— el Estado viene obligado a pagar una justa compensación aun cuando la “incauta-ción” efectuada haya sido de índole “temporal”. Véase First Lutheran Church v. Los Angeles County, ante.
í — i 1 — l
Por nuestra parte, y desde hace varias décadas, hemos reconocido que el derecho de propiedad cumple una función social, razón por la cual su ejercicio debe acomodar o servir a los intereses de la sociedad y no exclusivamente los de su titular. Rivera v. R. Cobián Chinea & Co., 69 D.P.R. 672, 676 (1949). En específico, y en lo pertinente a la controver-sia hoy ante nuestra consideración, hemos resuelto que en nuestra jurisdicción el derecho de propiedad no abarca el derecho a urbanizar un terreno sin autorización guberna-mental, el cual puede ser condicionado. The Richards Group v. Junta de Planificación, 108 D.P.R. 23, 35 (1978); Flamboyán Gardens v. Junta de Planificación, 103 D.P.R. 884 (1975); Heftler International, Inc. v. J. de P., 99 D.P.R. 467 (1970). Recientemente reiteramos esa norma, seña-lando expresamente que:
... el Estado tiene un poder inherente para realizar actos que promuevan la salud, la seguridad y el bienestar de la comuni-dad mediante reglamentación razonable que limite el uso de una propiedad. Arenas Procesadas, Inc. v. E.L.A., 132 D.P.R. 593, 603 (1993).
*472¿Cuándo, conforme a nuestra jurisprudencia, es que la condición impuesta por el Estado para la concesión de la autorización a urbanizar constituye un ejercicio legítimo del poder de razón de Estado y cuándo la misma equivale a una "incautación” y, en consecuencia, se tiene el derecho a ser compensado? Esa fue la controversia planteada en Flamboyán Gardens v. Junta de Planificación, ante, y en The Richards Groups v. Junta de Planificación, ante; la cual intentamos resolver mediante la enumeración de una serie de criterios que deben ser considerados a esos efectos.(8)
I — I i-
El problema principal que, a nuestro juicio, confronta la opinión disidente emitida es que erróneamente equipara la *473imposición de una condición por parte del Estado —la cual tiene el efecto de “congelar” unos terrenos— con el con-cepto “incautación”, lo cual es, obviamente, erróneo. El con-cepto de “incautación” es algo más que la mera “congela-ción” de irnos terrenos, resultado la misma de la imposición de una condición por el Estado en relación a una solicitud de un urbanizados Véase Nollan v. California Coastal Comm’n, ante, págs. 836-837.
El caso de autos no es el caso clásico de expropiación forzosa en el que el Estado decide separar un bien privado para uso público y actúa, afirmativamente, a esos fines. En el caso de autos, al igual que en Nollan v. California Coastal Comm’n, ante, el Estado, en el ejercicio de su poder para reglamentar el uso de la propiedad privada, ha con-dicionado la concesión del permiso para urbanizar solici-tado por Vencedor Development Corp. (Vencedor). El Tribunal Supremo federal expresó en Nollan v. California Coastal Comm’n, ante, que esta sutil diferencia es determi-nante para identificar el criterio o test que deben aplicar los tribunales al determinar si la actuación del Estado consti-tuye o no una “incautación”. Apliquemos, pues, el test de Nollan v. California Coastal Comm’n, ante, a los hechos del caso de autos.
Conforme lo resuelto en dicho caso, lo determinante para concluir si ha ocurrido o no una “incautación”, en ca-sos como el que nos ocupa, lo es:
1. Si el Estado podía haber negado válidamente el per-miso solicitado.
2. Si la condición impuesta para la concesión del per-miso adelanta el mismo propósito legítimo de razón de es-tado que adelantaría la negación del permiso.
En cuanto a la segunda parte del test o criterio antes mencionado debemos señalar que, según indica la opinión disidente, pág. 496, “[l]a utilidad pública y la necesidad del fin que perseguía la actuación de la Autoridad —sistema rápido de transportación colectiva— fue admitida por *474Vencedor”. (Énfasis suplido.) Ciertamente la legitimidad de este fin público debe estar fuera de toda duda. En nues-tra opinión, tampoco debe haber duda alguna de la existen-cia de nexo racional entre ese fin estatal legítimo y la con-dición impuesta a Vencedor para la concesión del permiso de construcción; razón por la cual resulta ser incuestiona-ble que el Estado “cumple” con esta segunda parte de dicho test o criterio.
En vista de ello, somos de la opinión de que la primera parte del test de Nollan v. California Coastal Comm’n, ante, resultaría ser crucial para la disposición final del caso de autos. Sin embargo, en dicho caso el Tribunal Supremo federal dispuso del caso aplicando sólo la segunda parte del test, por lo que no ofreció criterios o explicación alguna en cuanto a la aplicación de la primera parte, esto es, la determinación de cuándo puede el Estado negar vá-lidamente un permiso de uso.
Ahora bien, tanto en Nollan v. California Coastal Comm’n, ante, como luego en Lucas v. So. Carolina Coastal Council, ante, el Tribunal Supremo federal citó con apro-bación el test de Penn Central Transp. Co. v. New York City, ante. Allí, se resolvió que la reglamentación estatal del uso de la propiedad privada no constituye “incautación” cuando ésta adelanta sustancialmente un interés estatal legítimo y no priva al dueño de todo uso económico de su propiedad. Lucas v. So. Carolina Coastal Council, ante. Este fue el criterio que aplicamos en Arenas Procesadas, Inc. v. E.L.A., ante, para determinar si el Estado había actuado válida-mente al negar un permiso de uso. En nuestra opinión, éste debe ser también el criterio aplicable al caso de autos en cuanto a la primera parle del test de Nollan v. California Coastal Comm’n, ante.
Ahora bien, esta norma —privación de todo uso econó-mico de la propiedad— no es tan fácil de aplicar como de primera impresión aparenta ser. El propio Tribunal Supremo federal ha señalado que este enunciado goza de ma*475yor fuerza retórica que de precisión. Lucas v. So. Carolina Coastal Council, ante, pág. 813 esc. 7. Sin embargo, ese mismo Tribunal ha sugerido que la dificultad en la aplica-ción de este enunciado puede ser salvada refiriendo el aná-lisis al derecho de propiedad estatal y, en particular, a las expectativas razonables que bajo ese derecho se reconocen al titular dominical. Conforme sugiere el Tribunal Supremo federal, el criterio rector debe ser el siguiente: hasta qué punto, si alguno, el derecho de propiedad estatal reconoce protección legal al interés propietario con respecto al cual el reclamante de la “incautación” alega haber sufrido la disminución o eliminación de su valor.
Vencedor alega haber sufrido una “incautación” de su propiedad por no haber podido urbanizar veinticinco (25) de sus ciento setenta y cuatro (174) cuerdas. Como ya he-mos dicho, nuestro derecho de propiedad no abarca el de-recho a urbanizar libre de restricciones y permisos por parte del Estado. Heftler v. Junta de Planificación, ante. Los criterios que nuestro derecho de propiedad reconoce para determinar hasta qué punto pueden llegar esas res-tricciones ya han sido establecidos. Flamboyán Gardens v. Junta de Planificación, ante; The Richards Group v. Junta de Planificación, ante. Corresponde, entonces, evaluar los hechos de este caso a la luz de esos criterios.(9)
*476Ahora bien, en vista de que a nivel de instancia nunca se pasó prueba de los efectos ocasionados por la condición impuesta durante el tiempo que esta estuvo en vigor —ello, posiblemente, debido a que para la fecha en que se celebró la vista en su fondo del caso el Tribunal Supremo federal no había resuelto el caso First Lutheran Church v. Los Angeles County, ante, decisión donde se reconoce, por primera vez, la “incautación temporal”— no podemos con-cluir en este momento, a nivel apelativo, que en este caso se ha configurado una “incautación temporal”. Esta conclu-sión, en ausencia de la prueba necesaria, es menos lógica aún a la luz de nuestros más recientes pronunciamientos al respecto.
En Arenas Procesadas, Inc. v. E.L.A., ante —citando el test o criterio establecido en el caso de Lucas v. So. Carolina Coastal Council, ante, por el Tribunal Supremo federal a los efectos de que para que en esta clase de situacio-nes haya derecho a compensación hay que demostrar que la acción del Estado privó a la propiedad de todo uso eco-nómico y productivo— señalamos que no se activa el dere-cho a justa compensación simplemente porque la actuación *477del Estado impide el uso óptimo o más productivo de la propiedad afectada. A los mismos efectos, y citando a United States v. Riverside Bayview Homes, Inc., 474 U.S. 121, 126-127 (1985), adicionalmente señalamos en Arenas Procesadas, Inc. v. E.L.A., ante, pág. 604, que el Tribunal Supremo federal ha determinado que la denegación de un permiso solicitado por un propietario no constituye una “incautación” si éste no queda impedido de dedicarla a otro uso razonable. En resumen, bajo la normativa jurispruden-cial anteriormente citada, Vencedor viene obligado a probar que la actuación del Estado le privó de todo uso económico y productivo de su propiedad durante el tiempo que ésta perduró; ello, naturalmente, con el propósito de tener de-recho a ser compensado.
Ante esta situación —y atendido el hecho de que el tribunal de instancia al resolver el caso no tuvo el beneficio de la decisión emitida por el Tribunal Supremo federal en el caso First Lutheran Church v. Los Angeles County, ante— lo jurídicamente procedente es que se devuelva el caso al foro de instancia, no para una vista sobre los daños enu-merados en la opinión minoritaria, sino para que dicho foro decida, a la luz de los criterios establecidos por nuestra jurisprudencia y de la prueba que a esos efectos presenten las partes, si en el presente caso efectivamente hubo, o no, una “incautación temporal” por parte del Estado de los te-rrenos de Vencedor. Dicho de otra forma, y de manera sen-cilla, dicho foro deberá determinar si la acción del Estado privó la propiedad perteneciente a Vencedor de todo uso eco-nómico y productivo durante todo el período de tiempo que dichos terrenos estuvieron “congelados”. De resolverse en la afirmativa dicha interrogante, entonces el referido foro de instancia deberá determinar el justo valor por el uso de la propiedad afectada durante el período de tiempo que duró *478la referida “incautación temporal”. Véase First Lutheran Church v. Los Angeles County, ante, pág. 322.(10)
Ello, a nuestro juicio, constituye el análisis y proceder correcto en derecho. La posición que se asume en la opinión disidente —a los efectos de que “congelación” equivale, au-tomáticamente, a “incautación”— no sólo es una errónea sino que podría tener, y representar, graves y costosas con-secuencias para el Estado en casos futuros de esta naturaleza.
— O —

 Como podremos percatamos de la exposición que haremos más adelante, el Tribunal Supremo de los Estados Unidos se ha abstenido de definir los componentes concretos del derecho de propiedad al amparo de la Constitución federal, estable-ciendo un patrón de deferencia hacia los foros locales y sus determinaciones sobre el contenido preciso de este derecho. Véase L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988, págs. 608-609.


 De la relación de los hechos del caso se desprende que el solar de los Nollan estaba contiguo al mar e incluía una playa privada. El solar quedaba a su vez loca-lizado entre dos (2) playas públicas (a mil ochocientos (1,800) metros al norte de la playa conocida como “the Cove” y a un cuarto de milla al sur de “Faria County Park”, otra playa pública). Nollan v. California Coastal Comm’n, 483 U.S. 825, 828 (1987).


 Luego de vistas públicas, la Comisión Costera de California determinó que la construcción de la nueva estructura aumentaría la obstaculización de la vista hacia el mar, contribuyendo así al desarrollo de una pared de estructuras residenciales que prevendrían psicológicamente el que el público se percatara de la existencia de un área costera al cual tenían derecho a visitar. La Comisión concluyó que los efectos acumulativos de la construcción de la estructura propuesta por los Nollan y de otros desarrollos en el área sería dificultar el acceso del público a la playa, por lo que mantuvo en pie la condición impuesta. Nollan v. California Coastal Comm’n, ante, págs. 828-829.


 En Nollan v. California Coastal Comm’n, ante, el Tribunal realmente no aborda la controversia que plantearía la impugnación de la negación de un permiso de uso. No se trata aquí de la constitucionalidad de la negativa de conferir el permiso solicitado, sino de la validez del requerimiento hecho como condición para la conce-sión del permiso. Nollan v. California Coastal Comm’n, ante, no ofrece criterios para determinar cuándo una negación de permiso equivale a un ejercicio válido del poder de razón de estado más allá de su reiteración de lo dicho en Penn Central Transp. Co. v. New York City, 438 U.S. 104 (1978), y en Agins v. Tiburon, 447 U.S. 255 (1980), a los efectos de que:
“(‘[A] use restriction may constitute a “taking” if not reasonable necessary to the effectuation of a substantial government purpose’). Our cases have not elaborated on the standards for determining what constitutes a “legitimate state interest” or what type of connection between the regulation and the state interest satisfies the requirement that the former “substantially advance” the latter. They have made clear, however, that a broad range of governmental purposes and regulations satisfies these requirements.” (Escolios y citas omitidas.) Nollan v. California Coastal Comm’n, ante, págs. 834-835.


 En Mugler v. Kansas, 123 U.S. 623 (1887), el Tribunal Supremo federal había sostenido que, en relación con una reglamentación estatal que tiene como propósito evitar un uso nocivo o dañino de propiedad privada equivalente a un estorbo público, el Estado no tiene la obligación de compensar independientemente de cuál sea el efecto de la reglamentación sobre la propiedad privada.


 Con la única excepción de que el Estado, mediante la exigencia requerida, lo que ha hecho es meramente poner en vigor una prohibición general existente en el ordenamiento jurídico en particular. Lucas v. So. Carolina Coastal Council, ante.


 Resulta procedente señalar que en relación con las dos (2) primeras situacio-nes, el Estado viene en la obligación de pagar una justa compensación independien-temente del hecho de que la acción del Estado haya estado predicada en la consecu-ción de un interés público legítimo. Lucas v. So. Carolina Coastal Council, ante.


 En Flamboyán Gardens v. Junta de Planificación, 103 D.P.R. 884 (1975), los criterios enumerados fueron: (1) la naturaleza de la mejora pública que requiere la paralización del uso de terrenos; (2) la prioridad de la misma en el programa de mejoras públicas; (3) el costo del terreno y los recursos disponibles; (4) la magnitud del perjuicio al dueño del terreno (si se trata de un proyecto de urbanización debe considerarse el valor de los terrenos congelados en relación con el desarrollo total aprobado); (5) la posibilidad de otros usos productivos del terreno que no hagan más oneroso el desarrollo de la futura mejora pública, y (6) la extensión del tiempo transcurrido. Id., págs. 891-892.
En The Richards Group v. Junta de Planificación, 108 D.P.R. 23 (1978), los criterios señalados fueron: (1) el papel que juega la tierra en nuestra economía; (2) la expansión reconocida al poder de razón de estado; (3) las tendencias similares en países con tradiciones comparables a la nuestra sobre el concepto de la propiedad; (4) la búsqueda de un acomodo razonable entre el poder de razón de estado y el de expropiación forzosa a la luz de las circunstancias específicas y la atmósfera ideoló-gica en que ésta se produce; (5) los beneficios a recibirse por la urbanización; (6) el detrimento a sufrirse por el urbanizador (el grado en que se disminuye el valor de su propiedad en contraste con los beneficios derivables por el interés público y el ta-maño de su propiedad frente a la naturaleza de la condición impuesta); (7) la iden-tidad de la persona afectada (es razonable distinguir entre quien intenta urbanizar su tierra como negocio y el dueño no empresario) y el grado de razonabilidad de la reglamentación de un negocio; (8) el impacto socioeconómico de los requisitos im-puestos y su efecto sobre la industria de la construcción; (9) la correspondencia entre los costos públicos y el beneficio general que entrañen las condiciones impuestas; (10) si la condición impuesta responde a una política administrativa uniforme para casos comparables; (11) el grado en que la urbanización contribuye a la exacción o si ésta se debe a un plan público de desarrollo anterior a la solicitud de urbanizar, y (12) la relación entre el requisito impugnado y la función pública a servirse. Id., págs. 39-45.


 Aun cuando la Ley Núm. 46 de 26 de junio de 1987 (32 L.P.R.A. sees. 2923-2927) no es de aplicación a los hechos de este caso —ello por la obvia razón de que los mismos ocurrieron antes de que dicha Ley Núm. 46 fuera aprobada y entrara en vigor— la misma puede resultar ilustrativa y servirnos de guía en la correcta solución del presente caso.
Mediante el Art. 1 de la citada Ley Núm. 46 (32 L.P.R.A. see. 2923) se establece, como política pública del E.L.A., que los costos de proveer terrenos para usos públi-cos se deben distribuir entre los propietarios particulares de los mismos y la ciuda-danía en general, quien en última instancia es la beneficiaría de toda obra pública gubernamental. A tales fines, la Asamblea Legislativa entendió necesario adoptar criterios y términos uniformes para determinar cuándo los costos al propietario tras-cienden los beneficios a la sociedad. íd. En su Art. 2, la mencionada ley dispone que una “afectación” significa:
“... la denegación de todo uso productivo en una propiedad debido exclusiva-mente a que por la misma se ha propuesto trazar una vía de transportación pública conforme a un plan de transportación o plan vial adoptado por la Junta de Planifi-cación, o porque los terrenos han sido destinados para uso público en un mapa de *476zonificación o plan de uso de terreno, o porque la Junta de Planificación ha aprobado el desarrollo de un proyecto público sobre dichos terrenos o propiedad.” (Énfasis suplido.) 32 L.P.R.A. see. 2924.
En el Art. 3 de la ley se ofrecen los criterios para determinar si ha habido una “afectación”:
“Para determinar la afectación de terrenos se tomarán en consideración los siguientes criterios:
“(a) La reserva de los terrenos no rinde beneficio alguno a los dueños de los terrenos.
“(b) La denegación de todo uso productivo, conforme a la definición de afecta-ción que establecen las sees. 2923 a 2927 [Arts. 1-5] de este título, en un área mayor al veinte por ciento del predio de terreno tomando en consideración la cabida total del predio original.
“(c) La afectación de la propiedad representa limitaciones adicionales para el desarrollo del resto del predio original.
“(d) Las características intrínsecas de los terrenos, tales como condición de inundabilidad, topografía, alta productividad agrícola, capacidad de la infraestruc-tura y zonificación de los mismos, permita [sic] el uso o desarrollo propuesto.
“(e) La naturaleza de la mejora pública que requiere la paralización del uso de terrenos.
“(f) La prioridad de la misma en el programa de mejoras públicas.” 32 L.P.R.A. see. 2925.


 Los “daños” a los que hace referencia la opinión mayoritaria —esto es, los alegados gastos especiales incurridos por Vencedor como consecuencia de los movi-mientos de tierra, nuevos planos y el rediseño de las estructuras en que alegada-mente tuvo que incurrir— no constituyen la “justa compensación” a la que un dueño de una propiedad tiene derecho como consecuencia de haberse visto afectada la misma por una “incautación temporal” de parte del Estado.